TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00149-CR


                                 Jose Salvador Aguilar, Appellant

                                                  v.

                                   The State of Texas, Appellee


          FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
NO. 2016CR1020, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


                  ORDER AND MEMORANDUM OPINION


PER CURIAM

               Jose Salvador Aguilar was convicted of driving while intoxicated. See Tex. Penal

Code § 49.04. Prior to trial, Aguilar filed a motion to suppress evidence obtained during a traffic

stop. The district court denied the motion after hearing argument from the parties. Following his

conviction, Aguilar filed a motion requesting the district court to issue findings of fact and

conclusions of law related to its ruling on his motion to suppress. The record before us does not

contain any findings of fact and conclusions of law regarding the motion to suppress, and Aguilar

has filed a motion asking this Court to abate the appeal and remand the case in order to allow the

district court to prepare findings of fact and conclusions of law supporting its ruling.

               The Texas Court of Criminal Appeals has held that “upon the request of the losing

party on a motion to suppress evidence, the trial court shall state its essential findings,” which the

court defined as “findings of fact and conclusions of law adequate to provide an appellate court
with a basis upon which to review the trial court’s application of the law to the facts.” State v.

Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). The findings must be “adequate and

complete, covering every potentially dispositive issue that might reasonably be said to have arisen

in the course of the suppression proceedings.” State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim.

App. 2011). Findings of fact and conclusions of law “ensure that reviewing courts need not

presume, assume, or guess at what historical facts a trial judge actually found when making a

ruling in a motion to suppress hearing.” State v. Mendoza, 365 S.W.3d 666, 671 (Tex. Crim. App.

2012). Moreover, “Rule 44.4 authorizes the court of appeals to remand the case to the trial

court so that the court of appeals is not forced to infer facts from an unexplained ruling.” Cullen,
195 S.W.3d at 698 (citing Tex. R. App. P. 44.4).

               Accordingly, we abate the appeal and remand the cause to the district court so that

it may make findings of fact and conclusions of law pertaining to its denial of Aguilar’s motion to

suppress. The district court is instructed to file with this Court a supplemental clerk’s record

containing those findings of fact and conclusions of law no later than January 6, 2020. See Tex.

R. App. P. 34.5(c). This appeal will be reinstated once the supplemental clerk’s record is filed.

               It is so ordered December 6, 2019.



Before Justices Goodwin, Baker, and Kelly

Abated and Remanded

Filed: December 6, 2019

Do Not Publish




                                                   2